                       Case 1:19-mj-00207-SAB Document
                                  IN THE UNITED STATES 10  Filed 09/15/20
                                                        DISTRICT   COURT Page 1 of 3
                                                 For The
                                     EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                            ) Case No. 1:19-mj-00207-001
                                                     )
                                Plaintiff,           )
v.                                                   ) DEFENDANT’S STATUS REPORT ON
                                                     ) PROBATION
MARY D. MEGALLI,                                     )
                                                     )
                              Defendant.             )
                                                     )

        PURSUANT to an order of this Court the Defendant hereby submits her status report on
 supervised release:

              Convicted of:                   Operating a motor vehicle while under the influence in violation of 36
                                              C.F.R. Section 4.23(a)(1)
              Sentence Date:                  November 21, 2019
              Review Hearing Date:            September 17, 2020
              Probation Expires On:           November 20, 2020


 CONDITIONS OF UNSUPERVISED PROBATION:
 ☒            Obey all federal, state and local laws; and

 ☒            Pay Monetary Fines & Penalties in Total Amount of: $1,200.00 ($1,200.00 fine and $10.00 special
              assessment)

 ☒            Other Conditions:

              The Defendant’s probation shall be unsupervised by the probation office.

              The Defendant shall notify the court and, if represented by counsel, your counsel of any change of
              address and contact number

              The defendant is committed to the custody of the United States Bureau of Prisons to be imprisoned for a
              total of 1 day, with credit served for 1 day in custody, with credit for 1 day served.

              The defendant shall complete the First Time DUI Offender Program through the California Department
              of Motor Vehicles.

              The defendant is ordered to personally appear for a Probation Review Hearing on September 17, 2020,
              at 10:00 a.m. before U.S. Magistrate Judge Boone. A status report regarding the Defendant’s
              performance shall be filed 14 days prior to the Probation Review.

              Pursuant to 18 USC Section 3572(d)(3), while on probation and subject to any financial obligation of
              probation, Defendant shall notify the court of any material change in Defendant’s economic
              circumstances that might affect Defendant’s ability to pay the full financial obligation.




 CAED (Fresno)- Misd. 6 (Rev. 11/2014)
        Case 1:19-mj-00207-SAB Document 10 Filed 09/15/20 Page 2 of 3
COMPLIANCE:

☒            Defendant has complied with and completed all conditions of probation described above.

☒            Defendant has not been arrested, cited or charged with any federal, state or local criminal offenses since
             being placed on probation by this Court.

☒            Defendant has paid in full all fees and fines ordered by the Court. ($1,200.00 fine and $10.00 special
             assessment.)
.
             ☐ If not paid in full when was last time payment:            Date:
                                                                          Amount:
☒            Compliance with Other Conditions of Probation:

             Ms. Megalli is not a resident of California. Due to the shelter in place orders issued in response to
             COVID-19, In-Person DUI Programs had been suspended for a period of time. Furthermore, Ms.
             Megalli was unable to travel to California to attend an in-person program because of shelter in place.
             Ms. Megalli however, proactively enrolled in an on-line program and has completed a 12 hour “DUI or
             DWI Drinking and Driving Course” through National Education Online School.

             Counsel for Defendant has met and conferred on this issue with Assistant U.S. Attorney, William Taylor
             who suggested contacting the court for guidance.

             On July 16, 2020 counsel for Defendant emailed Court Clerk, Mamie Hernandez requesting guidance
             from the court concerning completion of an on-line DUI Program relative to the court’s probation terms
             given the unusual circumstances. Madam Clerk Hernandez responded that she would share the email
             with Judge Boone. Defendant requests that the court deem Ms. Megalli in compliance with the terms of
             her probation.


GOVERNMENT POSITION:
☒            The Government agrees to the above-described compliance.
☐            The Government disagrees with the following area(s) of compliance:
             Government Attorney:
DATED: September 3, 2020                                                  /s/ William Taylor_______
                                                                          William Taylor
                                                                          Assistant United States Attorney
DEFENDANT’S REQUEST (OPTIONAL):

             In light of the information detailed in this status report, the defendant moves for the following:
             ☒             that the review hearing set for 9/17/2020 at 10:00 a.m.
                           ☐            be continued to   at 10:00 a.m.
                           ☒            be vacated.



DATED: 9/3/2020                                                           /s/ Derek P. Wisehart
r
                                                                          DEFENDANT’S COUNSEL
CAED (Fresno)- Misd. 6 (Rev. 11/2014)
                      Case 1:19-mj-00207-SAB Document 10 Filed 09/15/20 Page 3 of 3




                                                     ORDER
             The Court having considered the defendant’s request,

             IT IS HEREBY ORDERED that the Defendant’s request is:

             ☐             GRANTED. The Court orders that Choose an item.

        ☒       DENIED. The Court responded to Counsel’s email and advised that the Court does not
communicate through emails because of the lack of record and that counsel was free to file a motion
or other request in the record.
        This hearing will proceed as ordered. The parties are advised to be prepared at the hearing to
inform the Court that had defendant participated in program as ordered by the Court how much time
that would have entailed and contents of that program, with a comparison as to what defendant did
with certificate obtained. The Court will waive the defendant’s appearance for purposes of this hearing
but defendant will be ordered to appear at a future hearing. Therefore, defendant must stay in close
contact with counsel so as to know of the future date.

IT IS SO ORDERED.

Dated:            September 15, 2020
                                                         UNITED STATES MAGISTRATE JUDGE




CAED (Fresno)- Misd. 6 (Rev. 11/2014)
